ON MOTION OF PLAINTIFFS-RESPONDENTS TRUSTEES FOR MODIFICATION OF OPINION OR FOR REHEARING
PER CURIAM:
The trustees, by motion for modification of the foregoing opinion, have urged that the question of the right of adopted children to share in the income of the trust, under Clause Sixteenth, be resolved. The motion states that Thomas P. Butcher, the adoptive father of two adopted children, and a current income beneficiary, is now 67 years of age and that, in the event of his death, the trustees would be confronted with the question of the inclusion of his adopted children as his “descendants,” under Clause Sixteenth.
Inasmuch as this question was fully litigated and was considered and adjudicated by the trial court and inasmuch as resolution of the question now may well avoid delay and expense in the future, the question will be decided. Hughes v. Neely, Mo. Sup., 332 S.W.2d 1.
Thomas P. Butcher is one of the three surviving children of Mary Peck Butcher. By the trial court’s decree, Thomas P. Butcher is entitled to a 20% plus share in the income of the trust estate for the duration of the trust and during his lifetime. Thomas has one natural child, Nancy Sue Butcher, born October 17, 1943, and two adopted children, Steven Whitmore Butcher, born April 15, 1948, and Jeffrey Ross Butcher, born May 6, 1957. Steven has a daughter, Danika, born March 17, 1967, after this suit was filed.
In this court, the appellants attack as contrary to the intention of the testator as found in the language of the will the trial court’s finding that the term “descendant” as used in Clause Sixteenth of the will includes adopted children. The respondents Steven and Jeffrey Butcher contend that the language of the will indicates an intention on the part of the testator to include adopted children of his blood descendants as income and corpus beneficiaries. Counsel for Danika Butcher urge further that, even if the will does not disclose an intention on the part of the testator to include adopted children of his descendants as income and corpus beneficiaries, the trial court correctly found that they were so included because there is no manifest intention to exclude them and, absent any such manifest intention to exclude, the law requires the inclusion of adopted persons.
The appellants and the respondents Steven and Jeffrey Butcher both deduce a clear expression of intention by the testator from his use of the term “descendants” in Clause Sixteenth. However, the parties reach diametrically opposed conclusions as to the .intention so clearly expressed. Relying upon the time of the execution of the will as determining the meaning of the language used (First National Bank of *37Kansas City y. Sullivan, Mo.Sup., 394 S.W. 2d 273, 281 [7]; St. Louis Union Trust Co. v. Hill, 336 Mo. 17, 76 S.W.2d 685, 688[6]; Papin v. Papin, Mo.Sup., 445 S.W.2d 350, 353 [1, 2]), and the testator’s presumed knowledge of the law as it stood at that time (Trautz v. Lemp, 329 Mo. 580, 46 S.W.2d 135, 139; Hood v. St. Louis Union Trust Co., 334 Mo. 404, 66 S.W.2d 837, 839 [4, 5] ), appellants argue that the adoption law in effect at the time of Peck’s drawing and execution of his will (§ 970, RSMo 1889) and which created rights in the adopted child against only “the persons executing the deed of adoption” precludes the inclusion as “descendants” of children adopted by anyone other than the testator, relying on the rule that the adoption statute then in effect gave full inheritance rights from the adoptive parents but denied any inheritance through adoptive parents. Hockaday v. Lynn, 200 Mo. 456, 98 S.W. 585. Appellants also attach significance to the use of the phrase “my descendants” and the definition by the testator of “descendants” to mean “lawful descendants” as evidencing what they find to have been the clear intent of the testator to limit his bounty to “lineal descendants.”
The respondents Steven and Jeffrey Butcher, on the other hand, point to the absence of any limitation of the term “descendants” to “blood” or “lineal” descendants and argue that the phrase “lawful descendants” means simply that the testator recognized that with the passage of time, the meaning of the term “descendants” might change and that he was willing to let the passage of time “fix the determination of lawful descendants,” as recognized in Thomas v. Higginbotham, Mo.Sup., 318 S.W.2d 234. They also argue that, at the time the will was executed, the term “descendants” included adopted children. They point out that, in Hayes v. St. Louis Union Trust Company, Mo.Sup., 280 S.W. 2d 649, in dealing with a will executed in 1915, at which time the adoption law was the same as it stood when Peck’s will was written and executed, the court stated: “At the time the will was executed, an adopted child under the Missouri law was a descendant of its adoptive parent. In re Cupples’ Estate, 272 Mo. 465, 199 S.W. 556, loe. cit. 558(10); Williams v. Rollins, 271 Mo. 150, 195 S.W. 1009; Bernero v. Goodwin, 267 Mo. 427, 184 S.W. 74.” 280 S.W.2d 654[5].
In Hayes, the will was executed in 1915. The testator died in 1919. In 1921, one of his sons and his wife adopted a daughter. Another son of the testator had a natural child. The adopted daughter also had a child at the time of her adoptive father’s death in 1952. The will in question established a trust “for the equal and pro rata benefit of my eight children now living, or their heirs and survivors * Income from the trust was to be distributed “in equal shares, per stirpes, among my surviving children and the descendants of any deceased child or children of mine. And each of such surviving children, and each of the descendants of a deceased child of mine, shall receive or have used for his or her benefit, as hereinafter provided, his or her share of said net income during his or her natural life, or until his or her share of the principal of said trust estate shall have been distributed to him or her.” Upon termination, the trust estate was to be divided “in equal shares among my grandchildren then living and the descendants of any deceased grandchild who may leave descendants then living, * * * and in such final distribution no advancements made to any child of mine shall be charged against his or her descendants.”
In holding that the adopted daughter should share in the income and principal of the estate the same as the lineal descendants of the testator and that the child of the adopted daughter should also do so, in the event the contingency should arise, the court stated (280 S.W.2d 654-655):
“Plaintiffs-respondents on this appeal rely greatly on the words ‘grandchildren’ and ‘grandchild’ and argue that the use of those words by the testator indicated that he meant to include as beneficiaries of the will only those who were of the testator’s own *38blood. To do this it would be necessary to say by the designation ‘grandchildren’ in the last part of Section Three of the will that the testator meant to • say ‘lineal descendants’ in other parts of the will when, in fact, the testator said ‘descendants.’ It would also require an interpretation of the word ‘heirs’ as employed by the testator to mean ‘heirs of the body.’ The testator employed the words ‘descendant’ or ‘descendants’ many times in the body of the will and not once did he preface them with ‘lineal.’ Not only that, not once did he refer to the descendants as ‘my descendants’ but always as the descendants of his children. It will also be noted that in the codicils the word ‘lineal’ was not used with the words ‘descendant’ or ‘descendants.’ In the case of Trautz v. Lemp, supra, 46 S.W.2d loe. cit. 140, 141(8-15), cited by plaintiffs, this court en banc pointed out that the testator whose will was before the court for interpretation employed the words ‘lineal descendants.’ (Emphasis ours.) The court also said, 46 S.W.2d loe. cit. 139, that a testator is presumed to know the law. Had the testator in the case now before us intended to limit his estate to his lineal descendants, he could have employed the word, ‘lineal’ or have limited the remainder after the life estate to his children and the heirs of the body. We must be governed by what the testator said in his will. Brock v. Dorman, supra, [339 Mo. 611,] 98 S.W. 2d [672] loc. cit. 675(5).”
The Hayes case was the primary authority relied upon in St. Louis Union Trust Co. v. Greenough, Mo.Sup., 282 S.W.2d 474. That case involved the will of Adolphus Busch, executed in 1908, with three codicils, the last in 1912, which created a trust with income to the testator’s daughter for life, remainder to her children, or if none, to the daughter’s brothers and sisters or “descendants of brothers and sisters.” The daughter died in 1952, leaving no children, and survived by, among others, the adopted son of a daughter of another sister. The adoption had occurred five years after the testator’s death in 1913. The operative language considered by the court was (282 S.W.2d 479 [6] ):
“ * * * If there be no child or descendants of a child, then said share shall go absolutely to the brothers and sisters of my said daughter, and the then living descendants of deceased brothers and sisters, per stirpes and not per capita.”
In holding that the adopted child took the share of the trust which his adoptive mother would have received, the court stated that Hayes was decisive of the question and required a conclusion in favor of the taking by the adopted child. The court further stated (282 S.W.2d 483 [9-11]):
“ * * * Thus, if it be supposed (contrary to our analysis of that opinion (that Hayes is not decisive of the instant question because of language in the Hayes will not found in the instant will and because other circumstances were present with respect to the time of the excution of the codicils in the Hayes case, still it cannot be gainsaid that the rationale of the Hayes opinion when applied to the facts and the language in question in the present case effectively controls our ultimate conclusion in the instant case. For, at the very least, Hayes demonstrates that in will construction this court will construe ‘descendants of brothers and sisters’ to include an adopted child of a sister’s daughter whether or not that language was used in a will executed prior to the enactment of the 1917 Adoption Act, unless from the whole will testator’s contrary intention appears.”
In the present case, appellants point out that in Hayes the court specifically referred to the absence of any reference to “my descendants” and urge that, in the Peck will, such reference appears frequently in Clause Sixteenth, thereby evidencing an intention to limit “descendants” to “lineal descendants.” However, when the testator defined “descendants” he did not define them as “lineal,” choosing the term “lawful” instead, nor did he in his definition define the term as “my lawful *39descendants.” In any event, the reference in other provisions of Clause Sixteenth to “my descendants” would no more require the exclusion of adopted children in the construction of the provision here directly in question than the reference to “my grandchildren” in Hayes.
Appellants argue that, in Hayes and Greenough, the gifts were expressed in terms of relationship to the named legatee, not in terms of relationsnip to the testator. Although the language of this case does not present as clear a case as was involved in Hayes and Greenough, the language providing that successor beneficiaries should receive “the share their deceased parents would have received” does place the emphasis upon the relationship of the successor to his parent, and, as pointed out in Hayes and Greenough, at the time this will was adopted, an adopted child was a “descendant” of his adoptive parent.
In the ultimate analysis, the language here involved fails to reveal any clearly expressed intention on the part of the testator with respect to the status of adopted children of his grandchildren to share in the income from the trust. Since the language used is not sufficiently expressive of an intention to exclude them, the Greenough rule allowing their inclusion should be applied. Such rule is consistent with the public policy expressed in the consistently liberalized adoption statutes of this state and does no violence to any ascertainable intention on the part of the testator here. In that respect, it may be noted that in cases subsequent to Gree-nough and in which the rule there applied was not followed, such as Papin v. Papin, Mo.Sup., 445 S.W.2d 350, Knox College v. Jones Store Co., Mo.Sup., 406 S.W.2d 675, and First National Bank of Kansas City v. Waldron, Mo.Sup., 406 S.W.2d 56, the language involved was found to exhibit an intention to exclude adopted children. In Papin, for example, the operative language was “heirs at law by blood related to the grantor” (445 S.W.2d 354); in Knox College, “such other children, if any, as may be born to [A] ” (406 S.W.2d 689-690[10], [11]; and in Waldron, “their children born in lawful wedlock” (406 S.W.2d 59).
The language here is not so specific as to express a clear intention to exclude the adopted children from sharing in the income of the trust under Clause Sixteenth of the will of Charles Peck and therefore the trial court properly concluded that they were entitled to share in the income of the estate should the contingency arise.
No suggestion has been made that the right to distribution upon termination of the trust should be determined at this time and therefore, that portion of the trial court’s decree, as set out in Paragraph E, will be deleted. Inasmuch as the distribution of income is held to be per stirpes, Paragraph F of the trial court’s decree should not be disturbed.
Paragraph D of the trial court’s decree should be deleted and the following substituted therefor:
“D. In Clause Sixteenth of the Will of Charles Peck, the word 'descendants,’ insofar as it describes and defines persons entitled to share in the income of the trust estate under said Clause Sixteenth, includes those persons becoming descendants by adoption.”
As above modified, including the deletion of Paragraph E and the substitution of the foregoing for Paragraph D, the trial court’s decree is affirmed.